Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “through-flow area” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The phrase of “for separating raw milk into a skimmed milk phase, a cream phase and an ejection phase that comprises solid impurities” and “for releasing pressure build-up created in the cyclone when the ejection phase is ejected from the centrifuge bowl into the cyclone” is understood as being directed to and further reciting the purpose or intended use of the claimed invention which does not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the claimed invention, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.
Examiner has reviewed applicant’s instant specification; however, there is no definition of such terminology as follows: “atmosphere”.  Thus, one ordinary skill in the art before the effective filing date of the invention would look these terms in the dictionary. 
The term “atmosphere” is defined as “a surrounding influence or environment”.  See dictionary in Atmosphere Definition & Meaning - Merriam-Webster.
In this view, any “arbitrary part” is located outside of the cyclonic separator’s chamber would considered as “atmosphere”.
Therefore, the at least claim 1 has been interpreted as follows:
“A separator comprises: a centrifuge bowl comprising an inlet and outlets, an ejection port arranged at a periphery of the centrifuge bowl to eject the ejection phase from the centrifuge bowl, a cyclone connected to the ejection port to receive and decelerate the ejection phase ejected from the centrifuge bowl, and a vessel in fluid communication with an ejection phase outlet of the cyclone to receive and collect the ejection phase from the cyclone, wherein the cyclone comprises a port that is open to the atmosphere, and the through-flow area of the election phase outlet of the cyclone is smaller than the through-flow area the port.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (hereinafter AAPA) in view of Benner (US 20080092734).
As regarding claim 1, AAPA discloses the claimed invention for a separator for separating raw milk into a skimmed milk phase, a cream phase and an ejection phase that comprises solid impurities, the separator comprises: an inlet for the raw milk and outlets for the skimmed milk phase and the cream phase, an ejection port arranged at a periphery of the centrifuge bowl to eject the ejection phase from the centrifuge bowl, a cyclone connected to the ejection port to receive and decelerate the ejection phase ejected from the centrifuge bowl, and a vessel in fluid communication with an ejection phase outlet of the cyclone to receive and collect the ejection phase from the cyclone (annotated fig. 1).

    PNG
    media_image1.png
    307
    597
    media_image1.png
    Greyscale

AAPA does not disclose wherein the cyclone comprises a port that is open to the atmosphere, for releasing pressure build-up created in the cyclone when the ejection phase is ejected from the centrifuge bowl into the cyclone.  Benner teaches wherein the cyclone comprises a port (24 or 25) that is open to the atmosphere, for releasing pressure build-up created in the cyclone when the ejection phase is ejected from the centrifuge bowl into the cyclone.  Both AAPA and Benner are directed to a cyclonic separation between light phase (or density) and heavy phase (or density).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the cyclone comprises a port that is open to the atmosphere, for releasing pressure build-up created in the cyclone when the ejection phase is ejected from the centrifuge bowl into the cyclone as taught by Benner in order to enhance separator performance.
AAPA as modified discloses wherein the through-flow area of the ejection phase outlet (Benner - 30) of the cyclone is smaller (Benner – control by valve 30, by adjusting the valve 30 the through-flow area can be adjusted to a “smaller”) than the through-flow area the port.
Alternatively, if AAPP as modified does not disclose wherein the through-flow area of the ejection phase outlet of the cyclone is smaller than the through-flow area the port.  Since the instant specification is silent to unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the through-flow area of the ejection phase outlet of the cyclone is smaller than the through-flow area the port in order to enhance separator performance, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (or dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Where patentability is said to be based upon particular chosen sizes (dimensions) or upon another variable recited in the claim, the applicant must show that the chosen dimensions are critical and unexpected results.
As regarding claim 2, AAPA as modified discloses all of limitations as set forth above.  AAPA as modified discloses the claimed invention for wherein the vessel is arranged at a lower part of the cyclone, and the port (Benner - 24) is arranged in an opposite, upper part of the cyclone.
As regarding claim 3, AAPA as modified discloses all of limitations as set forth above.  AAPA as modified discloses the claimed invention for a conduit (Benner - 26) connected to the port, wherein the conduit is deflected from a direction that is parallel to the center axis of the cyclone.
As regarding claim 5, AAPA as modified discloses all of limitations as set forth above.  AAPA as modified discloses the claimed invention except for wherein the through-flow area of the ejection phase outlet of the cyclone is less than 20% of the through-flow area the port.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein the through-flow area of the ejection phase outlet of the cyclone is less than 20% of the through-flow area the port in order to enhance separator performance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As regarding claim 6, AAPA as modified discloses all of limitations as set forth above.  AAPA as modified discloses the claimed invention for wherein the ejection phase outlet comprises a flow restrictor (Benner – valve 30) that is arranged to set a flow of the ejection phase past the ejection phase outlet to a predefined rate.
As regarding claim 7, AAPA as modified discloses all of limitations as set forth above.  AAPA as modified discloses the claimed invention for wherein the vessel is vertically aligned with respect to the cyclone, underneath the cyclone so that the ejection phase can gather in the vessel under the influence of the gravitational force (annotated fig. 1).
As regarding claim 8, AAPA as modified discloses all of limitations as set forth above.  AAPA as modified discloses the claimed invention for wherein the ejection phase outlet comprises a flange (annotated fig. 1) that extends into at least a part of the vessel.
As regarding claim 9, AAPA as modified discloses all of limitations as set forth above.  AAPA as modified discloses the claimed invention except for wherein an overflow passage that is open to the atmosphere is arranged between the flange and the vessel, such that the overflow passage allows ejection phase to leave the vessel via the overflow passage.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein an overflow passage that is open to the atmosphere is arranged between the flange and the vessel, such that the overflow passage allows ejection phase to leave the vessel via the overflow passage in order to enhance separator performance, since it was know in the art as shown in Powell et al (US 4405265; 45 of fig. 45).
As regarding claim 10, AAPA as modified discloses all of limitations as set forth above.  AAPA as modified discloses the claimed invention except for wherein the overflow passage is arranged vertically above a lowermost part of the flange.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the overflow passage is arranged vertically above a lowermost part of the flange in order to enhance separator performance, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
As regarding claim 11, AAPA as modified discloses all of limitations as set forth above.  AAPA as modified discloses the claimed invention except for wherein the cyclone and the flange at the ejection phase outlet are freely moveable relative the vessel.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the cyclone and the flange at the ejection phase outlet are freely moveable relative the vessel in order to enhance separator performance, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179 and In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
As regarding claim 12, AAPA as modified discloses all of limitations as set forth above.  AAPA as modified discloses the claimed invention except for a cleaning unit arranged adjacent the port and the ejection phase outlet.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a cleaning unit arranged adjacent the port and the ejection phase outlet in order to enhance separator performance, since it was known in the art as shown in DE 102004038474 (84 of fig. 2).
As regarding claim 13, AAPA as modified discloses all of limitations as set forth above.  AAPA as modified discloses the claimed invention for a pump (annotated fig. 1) connected to the vessel at a lower part thereof for expelling the ejection phase from the vessel.  
AAPA as modified does not disclose wherein the pump is connected to the vessel via a flexible conduit.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the pump is connected to the vessel via a flexible conduit in order to enhance separator performance, since it was known in the art as shown in EP 1462179 (40).
As regarding claim 14, AAPA as modified discloses all of limitations as set forth above.  AAPA as modified discloses the claimed invention except for wherein the vessel comprises a sensor arranged to detect a level of ejection phase in the vessel to trigger expulsion of the ejection phase from the vessel via a pump connected to the vessel.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the vessel comprises a sensor arranged to detect a level of ejection phase in the vessel to trigger expulsion of the ejection phase from the vessel via a pump connected to the vessel in order to enhance separator performance, since it was known in the art as shown in KR 101358338 (50).
Claim 15 is also rejected with similar reasons as stated in claim 1, above.
Response to Arguments
Applicant's arguments filed 9/29/22 have been fully considered but they are not persuasive.
Applicant’s remark argues that Benner relate to a vacuum system is non-analogous art to a separator for separating milk.  Examiner respectfully disagrees, because both AAPA and Benner are directed to a cyclonic separator for separating light density and heavy density (or phase).
Applicant’s remark argues that Banner fails to disclose or teach or suggest a port that is open to the atmosphere.  In view of claim interpretation (above), any “arbitrary part(s)” is located external of the cyclonic separation chamber would consider as “atmosphere” (or surrounding influence).  Benner clearly discloses or teaches or suggests the outlet port (24) would operate the same to release the pressure build up inside the separator chamber 18, since the same structures of the AAPA as modified would operate the same as claimed invention.
Applicant’s remark argues that Benner fails to disclose or teach or suggest wherein the through-flow area of the ejection phase outlet of the cyclone is smaller than the through-flow area the port.  Examiner respectfully disagrees.  The valve 30 of Banner would be open and closed during the operation; therefore, the through-flow area (cross-section area) of the ejection phase outlet of the cyclone can be smaller at some instant of the operations.
In addition, Applicant’s instant specification (pg 9 ln 6-8) describes the through-flow of the ejection phase outlet (112) has also been reduced in the example of fig. 3, via a flow restrictor (113).  Therefore, the valve 30 of Banner would be considered as a flow restrictor when the valve is open and closed during startup and/or shutdown system.
Alternatively, if AAPP as modified does not disclose wherein the through-flow area of the ejection phase outlet of the cyclone is smaller than the through-flow area the port.  Since the instant specification is silent to unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the through-flow area of the ejection phase outlet of the cyclone is smaller than the through-flow area the port in order to enhance separator performance, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (or dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Where patentability is said to be based upon particular chosen sizes (dimensions) or upon another variable recited in the claim, the applicant must show that the chosen dimensions are critical and unexpected results.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773